NUMBER 13-22-00085-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


         IN THE INTEREST OF J.M.B., R.P.B. III, I.V.B., CHILDREN


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                           ORDER OF ABATEMENT

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This cause is before the Court on its own motion. On July 14, 2022, the Court

received a court reporter’s request for extension indicating that appellant has failed to

request a reporter’s record and has not made arrangements for paying for the record. On

July 15, 2022, the Clerk of the Court sent notice to appellant of that defect. On August 2,

2022, we received appellant’s response indicating the reporter’s record has been

requested and declarations of inability to pay filed with the trial court. The clerk’s record

confirms appellant submitted a request for reporter’s record and declaration of inability to
pay to the trial court.

       We now abate this appeal and remand the cause to the trial court for further

proceedings. Upon remand, the trial court shall immediately cause notice of a hearing to

be given and, thereafter, conduct a hearing to determine the following:

       1. Whether appellant is indigent;

       2. Whether appellant is entitled to a free appellate record due to indigency; and

       3. Whether appellant has been provided a complete copy of the appellate record.

       If the trial court determines that appellant is indigent and entitled to a free appellate

record, the trial court shall make any orders necessary to ensure appellant has the

opportunity to fully examine the appellate record.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk’s record. Furthermore, the trial court shall cause a supplemental reporter’s record

of proceedings to be prepared. The supplemental clerk’s record and supplemental

reporter’s record, if any, shall be filed with the Clerk of this Court on or before the

expiration thirty days from the date of this order.

                                                          PER CURIAM


Delivered and filed on the
18th day of August, 2022.




                                               2